DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.
Response to Amendment
Claims 1-9 and 11-20 remain pending in the application.  Claim 10 has been canceled and new claim 21 has been added.  Claim 20 was previously withdrawn as being directed to a nonelected species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 14 April 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-3, 6-7, 11-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burema et al. (US 2014/0303814) in view of Peterson (US 2014/0053453).
Regarding claim 1, Burema discloses a method of controlling a work schedule of a spraying system of a mobile platform (par. 46; fig. 1) comprising receiving, at a processor (205, see fig. 10) of the mobile platform, operating characteristics of the spraying system (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generating a control signal related to the work schedule based on the operating characteristics (par. 48); and controlling the spraying system according to the control signal (par. 50).  
Burema further discloses that the spraying system includes a camera for plant optical recognition (par. 51).  Burema does not disclose that controlling the spraying system according to the control signal includes controlling a width of a spraying stream at a point of discharge from the spraying system to output a spraying material from the spraying system.  
Peterson teaches a method of controlling a spraying system (100) comprising controlling a width of a spraying steam at a point of discharge from the spraying system to output a spraying material from the spraying system (par. 24).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to further control a width of a spraying stream at a point of discharge from the spraying system to output a spraying material from the spraying system, as taught by Peterson, since this was known to all the characteristics of the liquid exiting the spraying system to be altered (Peterson - par. 24).  Providing the spraying material exiting the spraying 
Regarding claim 2, Burema in view of Peterson discloses the method described regarding claim 1 and wherein the operating characteristics include at least one of a pump speed of a pump of the spraying system (par. 60 - “changing the pressure of the mini-pump”; par. 99 - “when the reservoir is empty the pump should stop pumping”), a motor rotating speed of a motor configured to drive the pump (par. 101 - the motors are equipped with “electronic speed controllers”).
Regarding claim 3, Burema in view of Peterson discloses the method described regarding claim 1 and wherein controlling the spraying system according to the control signal includes at least one of: controlling a spraying time of the spraying material (par. 34 - “duration of operation”; Table 6).
Regarding claim 6, Burema in view of Peterson discloses the method described regarding claim 1 and wherein the mobile platform is an unmanned aerial vehicle (par. 48).
Regarding claim 7, Burema in view of Peterson discloses the method described regarding claim 6 and wherein controlling the spraying system includes synchronizing the work schedule of the spraying system with a flying speed of the UAV (par. 60).
Regarding claim 11, Burema in view of Peterson discloses the method described regarding claim 6 and further comprising controlling the UAV to return to a predetermined position or stop moving when the operating characteristics of the spraying system indicate that there is no more liquid to spray (fig. 14).
Regarding claim 12, Burema in view of Peterson discloses the method described regarding claim 1, and further comprising measuring the operating characteristics of the spraying system (par. 48).
claim 13, Burema in view of Peterson discloses the method described regarding claim 12, and wherein measuring the operating characteristics of the spraying system includes calculating the operating characteristics of the spraying system based on operating characteristics of a motor configured to drive a pump of the spraying system (par. 48 - “sensors provide motor inputs”; par. 60 - sprayer pump is controlled to achieve a desired “intensity”; par. 101 - sprayer is controlled by an electric motor with electronic speed controls).
Regarding claim 15, Burema in view of Peterson discloses the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48); the method further comprising initiating operation of the spraying system when the UAV reaches a predetermined altitude (par. 77 - “height of application affects the width of the application band and the concentration of fertilizer”; fig. 34 - “Set height 2 m”).
Regarding claim 16, Burema in view of Peterson discloses the method described regarding claim 1, and wherein the spraying system includes a plurality of fluid outlets (fig. 5) and controlling the spraying system includes controlling the spraying system to use one or more of the plurality of fluid outlets for liquid spraying based on the operating characteristics (par. 59 - “Depending on desired coverage we can deploy either one or two spray heads”).
Regarding claim 17, Burema in view of Peterson discloses the method described regarding claim 16 and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and controlling the spraying system to use the one or more of the plurality of fluid outlets includes controlling a number of the one or more of the plurality of fluid outlets to be used by the spraying system based on at least one of a speed or an acceleration of the UAV (par. 60 - “If we know the…aerial farm robot speed, we can easily calculate the intensity of fertilizer application”).
claim 18, Burema in view of Peterson discloses the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and the method further comprising controlling the spraying system to change output of spraying materials based on a flying height of the UAV (fig. 34 - at the 15 m height no spraying occurs, at the 2 m height spraying starts).
Regarding claim 19, Burema teaches a non-transitory computer readable medium (par. 30) storing program instructions that, when executed by a processor (205, see fig. 10), cause the processor to receive operating characteristics of a spraying system of a mobile platform (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generate a control signal related to a work schedule of the spraying system based on the operating characteristics (par. 48); and control the spraying system according to the control signal (par. 50).
Burema further discloses that the spraying system includes a camera for plant optical recognition (par. 51).  Burema does not disclose that controlling the spraying system according to the control signal includes controlling a width of a spraying stream at a point of discharge from the spraying system to output a spraying material from the spraying system.  
Peterson teaches a method of controlling a spraying system (100) comprising controlling a width of a spraying steam at a point of discharge from the spraying system to output a spraying material from the spraying system (par. 24).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to further control a width of a spraying stream at a point of discharge from the spraying system to output a spraying material from the spraying system, as taught by Peterson, since this was known to all the characteristics of the liquid exiting the spraying system to be altered (Peterson - par. 24).  Providing the spraying material exiting the spraying 
Regarding claim 21, Burema in view of Peterson discloses the method described regarding claim 1, and wherein controlling the spraying system according to the control signal further includes controlling a composition of the spraying material based on weather (par. 34; Table 2; par. 93 - the current weather conditions are considered, and if they exceed acceptable parameters then the composition of the spraying material is not applied to the field).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Peterson ‘453 and further in view of Peterson et al. (US 2006/0219262).
Regarding claim 4, Burema in view of Peterson ‘453 discloses the method described regarding claim 1, and further wherein motor inputs are measured (par. 48), and the motor being configured to drive a pump of the spraying system (par. 101).  Burema in view of Peterson ‘453 does not specifically disclose determining that a working current of the motor has fallen below a threshold current.  
Peterson ‘262 teaches a spraying system (par. 16; fig. 1) comprising a pump (104) having a motor (106), which is configured to drive the pump (par. 17), and wherein a controller (110) determines whether a working current of the motor has fallen below a threshold current according to a control signal (par. 25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Peterson ‘453 to determine whether the working current of the pump motor has fallen below a threshold current, as taught by Peterson ‘262, since Burema already discloses monitoring “motor inputs” and the working current of the pump can identify when the liquid level of the reservoir feeding the pump is too low.  
Regarding claim 5, Burema in view of Peterson ‘453 and Peterson ‘262 discloses the method described regarding claim 4, and Peterson ‘262 further teaches engaging an alarm to indicate that liquid .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Peterson and further in view of Markov (US 2015/0041596).
Burema in view of Peterson discloses the method described regarding claim 7.  Burema in view of Peterson does not disclose wherein synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases.
Markov teaches a method of controlling a distributing system of an aerial vehicle comprising controlling the system to increase a flux of distributed material as the flying speed of the UAV increases (par. 74).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Peterson such that synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases, as taught by Markov, since this would maintain the same coverage of sprayed liquid.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Peterson.
Burema in view of Peterson discloses the method described regarding claim 6, and further wherein the altitude of the UAV affect the width of the application band and the concentration of the sprayed liquid.  Burema in view of Peterson does not explicitly disclose controlling the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to control the spraying system to . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Peterson and further in view of Pers et al. (US 2015/0305592).
Burema in view of Peterson discloses the method described regarding claim 13, and further wherein the motor includes an electronic motor controller (par. 101).  Burema in view of Peterson does not specifically disclose measuring, through the electronic speed controller, at least one of a magnetic flux or a torque of the motor, the operating characteristics of the motor includes the at least one of the magnetic flux or the torque.  
Pers teaches a spraying system (par. 27; fig. 1) comprising a pump (21) having a motor (22), which is configured to drive the pump (par. 27), and wherein an electronic speed controller (40) measures a torque of the motor (par. 10, 32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Peterson to measure, through the electronic speed controller, a torque of the motor, as taught by Pers, since Burema already discloses monitoring “motor inputs” and the torque of the pump can be used to monitor the liquid level of the reservoir feeding the pump without requiring any additional sensors (Pers, par. 10).
Response to Arguments
Applicant’s arguments filed 12 July 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752